361



    OFFICE    OF THE ATTORNEY        GENERAL   OF TEXAS
                          AIJSTTIN




Yrs. Ella CraeEurphy$ Wmber
State Bard    of Halrd~es~ere and Coemetologlsts
dustin, Texas

Dear Eadamr            Opinion x0. 0
                       Rer Right of
                       to claim omd
                       school after
          This will aoknowledg
April 23, 1940, in whloh yo
Blenton the r0110dng quest
         *In view of Art
    lla, we would a
    authority veste                           lth reterenoe
    to the dell                           oe or atuaenta~.
                                             amount or time




                                     et for addftlonal information,

                              request of Kay seventh,
                              Mfloe a monthly reoord
                   ften a student for some reason
                   fer to another aohodl. ?3owe ha+
                   o furnish the school to whioh a
                ran&erring the hours we have on re-
    cord in our Office without first seourlng the
    approval of the school from which the atudent is
    tranaferrlng7
         "fn many of the schools a student 1s required
    to sign a oontraot and note, the tultlon beinS pay-
    ed by installments, for c beauty course of one
    thousand hours over a period of six conths; and
    for this reason the particular schocl cited to
    ycu in our letter of April trmty-third ia not
    willing to permit us to furnish the sohool to
    which the students are transferriw their record
    as to hours and time srent in eohool."
          Subsection (a) or Section 11, Artiole 734b or the
renal Code provides in part, that eaoh sohool:
         m....ahall keep a dally record ot the atten-
    danoe of studentsJ maintain regular olass and in-
    struction hours, establish grades and hold axamina-
    tions before issuing dil:Urnae,an& shall require a
    school tern of not less than ohe thousand (1,000)
    hours to be completed in got less than six (6)
    months ror a oomplete oourse of all or a rzaJorEty
    of the praotloes of halrdreesfng and oosmetology.*
          Where a student transfers rrom one duly lloenssd
sohool to another, he or she would be sntitled to credit ror
the number of hours spent in the first sohool. Viebellsve It
ttrabeyour duty to oertiiy to the eeoond sohool, upon request
therefor, the number of hours spent by the student in question
in the first eohool as reflected by your records.




                                     .   I


                                             Lloyd Arzstro&
                                                   &slatr.nt




                                                               C
                                                                 APPROVED
                                                                  OPlNlON
                                                                 COMMITTEE


                                                                 4s